Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2009

Ronald Isler v. Sch Dist Keystone
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3853




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Ronald Isler v. Sch Dist Keystone" (2009). 2009 Decisions. Paper 1281.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1281


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 08-3853
                                     ___________

                                  RONALD ISLER,

                                                   Appellant

                                           v.

  KEYSTONE SCHOOL DISTRICT; JEAN A. GOOL, Individually and in her official
     capacity as Superintendent of the Keystone School District; JOHN R. SLAGLE,
  Individually and in his capacity as President of the Keystone School District Board of
Education; TERRI KAHLE, Individually and in her official capacity as Vice-President of
      the Keystone School District Board of Education; GREGORY A. BARRETT,
   Individually and in his official capacity as a member of the Keystone School District
 Board of Education; JAMES A. BEARY, Individually and in his official capacity as a
    member of the Keystone School District Board of Education; R. JEFFREY KLINE,
   Individually and in his official capacity as a member of the Keystone School District
 Board of Education; THOMAS MCCOY, Individually and in his official capacity as a
 member of the Keystone School District Board of Education; MARILYN STEMPECK,
  Individually and in her official capacity as a member of the Keystone School District
    Board of Education; KENNETH SWARTFAGER, Individually and in his official
  capacity as a member of the Keystone School District Board of Education; VERNON
                   LAUFFER, Individually and in his official capacity
                  as Business Manager of the Keystone School District

                                     ___________


                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 07-cv-01335)
                   District Judge: The Honorable Arthur J. Schwab

                                     ___________
                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 21, 2009


             Before: FUENTES, JORDAN, and NYGAARD, Circuit Judges.


                                   (Filed: May 29, 2009)

                                       ___________

                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will affirm the order of the District Court.

       Ronald Isler appeals the District Court’s grant of summary judgment in favor of

Keystone School District et al. on his claims that the School District violated the First

Amendment, the Americans with Disabilities Act, and the Rehabilitation Act.1 Isler

complained that the School District’s refusal to renew his bus driver contract was

retaliation for his advocacy on behalf of a student with disabilities. We disagree.




       1.
        The District Court also dismissed without prejudice the remaining claim brought
under the Pennsylvania Whistle-Blower Act. Isler did not appeal that claim.

                                              2
                                             I.

       Isler’s First Amendment, ADA and Rehabilitation Act retaliation claims rest

solely on his assertion that the School District did not renew his contract because he

approached the School District to “advocate” for a student with special needs who rode

on his bus. There is agreement that Isler contacted some School District officials late in

February 2007 about the student’s conduct on the bus. Isler attempts to characterize these

communications as “advocacy.” Yet, we agree with the District Court that, whatever label

Isler ascribes to his words, objectively, he did not engage in protected speech.

       Isler had an affirmative, contractual duty to report to the School District any

student incidents that occurred on his bus. Where, as here, an employee speaks in a way

that is wholly within the scope of his employment and responsibilities, such speech is not

protected from disciplinary actions under the First Amendment. Therefore, we will

affirm summary judgment in favor of the School District et al. on Isler’s First

Amendment claim.

                                             II.

       With regard to Isler’s ADA and Rehabilitation Act retaliation claims, we do not

find any evidence of protected activity by Isler. As stated above, Isler was acting within

the scope of his employment responsibilities as a bus driver to discuss the situation

arising from the student’s conduct on the bus. Moreover, an ADA or Rehabilitation Act




                                              3
retaliation claim is premised upon an underlying violation of a disabled individual’s

rights. 42 U.S.C. §12203(a).

       Isler attempts to create a dust-up with allegations of the School District’s failure to

provide the student with adequate and safe transportation. Yet, at summary judgment a

non-moving party may not rest on mere allegations. Trap Rock Industries, Inc. v. Local

825, Intern. Union of Operating Engineers, AFL-CIO, 982 F.2d 884, 890 (3d Cir. 1992),

quoting Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3rd Cir.), cert. denied, 112 S.Ct. 376

(1991). He has completely failed to produce any evidence, beyond his vague unsupported

testimony, that would raise even a reasonable inference about the existence of

discriminatory behavior by the School District toward the student.

       Finally, Isler did not demonstrate any causal connection between his alleged

“advocacy” and the School District’s decision, five months later, to not renew his

contract. The amount of time between the incident and the employment action, a complete

absence of any evidence of animus toward Isler, and the uncontested legitimacy of a non-

discriminatory reason for the employment action lead us to conclude that Isler did not

raise any reasonable inference that the School District retaliated against him.

       Due to Isler’s utter lack of supporting evidence to create any question about the

credibility of the School District’s evidence, we will affirm the District Court’s decision

to grant summary judgment in favor of the School District, dismissing the ADA and

Rehabilitation Act retaliation claims.



                                              4
                                     III.

For the above stated reasons, we will affirm the decision of the District Court.




                                      5